HARWOOD, Justice.
Pursuant to an original petition for a writ of mandamus to be directed to Hon. J. Edgar Bowron, as Judge of the Tenth Judicial Circuit, this court issued a rule nisi directing Judge Bowron to show cause why his order denying a continuance to the petitioner in another pending suit at law should not be set aside.
Judge Bowron has filed his demurrer and answer to the petition and has prayed that the petition be dismissed and the rule nisi be discharged.
The continuance of the suit at law was sought on the basis that the petitioner, who was the defendant in the suit at law had filed an action in equity seeking to enjoin the Birmingham Fire and Casualty Company from proceeding as a plaintiff in said suit at law; that the equity court had denied the petitioner the relief sought and the petitioner had perfected its appeal from *660said order, which appeal was pending at the time the continuance was sought. The petitioner here sought to have the suit at law continued until its appeal in the equity case was decided by this court.
This court has this day affirmed the lower court’s decree dismissing the complaint and denying petitioner’s prayer to enjoin the Birmingham Fire and Casualty Company’s appearance as a plaintiff in the suit at law. (Plastone Plastic Company, Inc., v. Birmingham Fire and Casualty Company, ante p. 657, 165 So.2d 914 et al. [6 Div. 971.]) This decision and judgment in effect denies the validity of the grounds asserted as a reason for a continuance of the law action.
This being so, this petition is due to be dismissed, and the rule nisi discharged. It is so ordered.
Petition dismissed; rule nisi discharged.
LIVINGSTON, C. J., and SIMPSON and MERRILL, JJ., concur.